1                                                                       FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON

2
                                                               Feb 24, 2020
3                         UNITED STATES DISTRICT COURT             SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
4
     JASON MARK HART,                         No. 4:19-cv-05007-SMJ
5
                                Plaintiff,    ORDER DENYING MOTION FOR
6                                             DEFAULT JUDGMENT
                  v.
7
     DR. DANIEL VARNELL, DR.
8    PATRICIA ZIESLER, CMHPM
     CRYSTAL CONTRERAS, DR. MARY
9    PETERSON, DR. ERIC RAINEY-
     GIBSON, DR. BRUCE GAGE, DR.
10   ROD PETERSON, DR. KARIE
     RAINER, and JOHN OR JANE DOES,
11
                                Defendants.
12

13         Before the Court, without oral argument, is pro se Plaintiff Jason Mark

14   Hart’s “Affidavit of Default Judgment,” ECF No. 37, which the Court construes

15   as a motion for default judgment against Defendant Daniel Varnell, M.D. The

16   motion is addressed to the Clerk’s Office and seeks entry of judgment in the

17   amount of $30,000,000.00 against Defendant Varnell because he has not appeared

18   or filed an Answer. Id. at 1.

19         Default judgment by the Clerk is only available “against a defendant who

20   has been defaulted for not appearing” under Rule 55(a). Fed. R. Civ. P. 55(b).




     ORDER DENYING MOTION FOR DEFAULT JUDGMENT - 1
1    Further, default judgment is not available as to a defendant against whom service

2    of process has not been affected. See Fed. R. Civ. P. 55(a)–(b); see also Hicks v.

3    Kuula, No. 05-5137 FDB, 2005 WL 8173059, at *1 (W.D. Wash. Aug. 3, 2005)

4    (“It is axiomatic that service of process must be effective under the Federal Rules

5    of Civil Procedure before a default or a default judgment may be entered against a

6    defendant.”).

7          Plaintiff has not sought entry of default as to Defendant Varnell. Moreover,

8    Defendant Varnell has not been served in this matter. Most recently, the Court

9    received notice that Defendant Varnell no longer lives at the address where the

10   U.S. Marshals Service attempted to serve him, and the Court directed service of

11   process at Defendant Varnell’s new address. ECF No. 47. Entry of default or

12   default judgment are therefore inappropriate at this time. See Fed. R. Civ. P. 55(a).

13         Accordingly, IT IS HEREBY ORDERED:

14            Plaintiff’s construed motion for entry of default judgment against

15            Defendant Varnell, ECF No. 37, is DENIED.

16         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order

17   and provide a copy to pro se Plaintiff and all counsel.

18         DATED this 24th day of February 2020.

19                      _________________________
                        SALVADOR MENDOZA, JR.
20                      United States District Judge



     ORDER DENYING MOTION FOR DEFAULT JUDGMENT - 2
